                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     JW GAMING DEVELOPMENT, LLC,                          Case No. 18-cv-02669-WHO (RMI)
                                   9                     Plaintiff,
                                                                                              ORDER RE: ENFORCEMENT OF
                                  10              v.                                          PRIOR DISCOVERY ORDER; AND
                                                                                              SETTING FORTH A BRIEFING
                                  11     ANGELA JAMES, et al.,                                SCHEDULE FOR POST-HEARING
                                                                                              BRIEFS
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          On June 11, 2021, the undersigned entered an order (dkt. 357) granting Plaintiff’s motion

                                  15   to compel Defendant Pinoleville Pomo Nation (“PPN”) to provide responses to 11 interrogatories

                                  16   and 13 requests for production. The court set the deadline for PPN’s compliance at 12:00 noon on

                                  17   Wednesday, June 16, 2021, such that the material could be used and relied upon by Plaintiff at the

                                  18   July 1, 2021, hearing on PPN’s Claim of Exemption (“COE”) with regards to certain funds that

                                  19   are involved in Plaintiff’s efforts to enforce its judgment against PPN. See id. at 8. PPN neither

                                  20   complied with that deadline, nor did it ask for a stay to be issued by either the undersigned or by

                                  21   Judge Orrick. Instead, on the day of the deadline, PPN filed a motion before Judge Orrick (dkt.

                                  22   360) seeking relief from that order and claiming, inter alia, that the undersigned lacked authority

                                  23   to enter that order. The following day, in open court (see dkt. 361), Judge Orrick denied PPN’s

                                  24   motion and overruled all of its objections to that discovery order. PPN then asked Judge Orrick for

                                  25   an extension of time to comply with the June 11th order – which Judge Orrick denied by

                                  26   informing PPN that such a request should be addressed to the undersigned. Id. Judge Orrick then

                                  27   issued a written order (dkt. 363) that, inter alia, reiterated those holdings.

                                  28          Thereafter, PPN neither made any effort to comply with the June 11th order directing it to
                                   1   provide discovery, nor did PPN file a motion for an extension of time – in fact, PPN remained

                                   2   silent about its non-compliance with the above described orders until the undersigned raised the

                                   3   matter with PPN during the COE hearing on July 1, 2021. In response, PPN made it clear that it

                                   4   had not tendered any of the discovery in compliance with the June 11th order, and that it was

                                   5   unable to even say when it might do so. The undersigned then informed counsel for PPN that the

                                   6   court expected an answer no later than the following day, Friday, July 2, 2021. Instead of filing a

                                   7   motion for an extension of time to comply and providing good cause – shortly after 6:00 pm on

                                   8   Friday, July, 2, 2021, counsel for PPN emailed a letter to the court’s deputy clerk stating that PPN

                                   9   “is requesting three additional weeks to deliver the requested discovery” because PPN’s Chief

                                  10   Financial Officer, Ms. Stallworth, has been busy in the following regards: (1) helping counsel

                                  11   prepare for the July 1, 2021, COE hearing as well as “other litigation matters”; (2) that Ms.

                                  12   Stallworth is also currently busy (dealing with an audit and producing some quarterly financial
Northern District of California
 United States District Court




                                  13   reports); (3) that there are office closures related to the 4th of July holiday weekend; and, (4) that

                                  14   Ms. Stallworth “has considered taking time off for stress . . . [and] is personally asking the court to

                                  15   grant her three weeks to deliver the requested discovery.”

                                  16          It should be noted first that the court has asked the deputy clerk to direct counsel to file his

                                  17   letter on the docket of the case, but counsel has not yet done so. Second, the request for a three-

                                  18   week extension is DENIED. The court had ordered that this discovery must be tendered by June

                                  19   16, 2021, in order for it to be used to assist in shaping and developing the record in the COE

                                  20   hearing, however, the above-described maneuvering by PPN made that impossible. During the

                                  21   COE hearing, the court made it clear that the record would remain open until PPN complies with

                                  22   the June 11th discovery order – in which regard, the court expected that PPN would finally comply

                                  23   with that order within a day or two at most, such that the court could afford Plaintiff a few days to

                                  24   review the materials and submit what portions it might want to be included in the record for the

                                  25   COE claim. Instead, PPN now seeks to delay this process by another three weeks without

                                  26   providing good cause for the failure to comply with the June 11th order or accounting for the time

                                  27   that has passed since that order and since Judge Orrick’s order affirming it.

                                  28          Accordingly, PPN is ORDERED to fully comply with the court’s June 11th order no later
                                                                                          2
                                   1   than 12:00 noon on Wednesday, July 14, 2021. No further extensions will be granted. If PPN fails

                                   2   to meet this deadline, Plaintiff is ORDERED to promptly inform the court by filing a notice to

                                   3   that effect on the docket such that the court can immediately issue an order directing PPN and its

                                   4   counsel to appear at a hearing wherein they will have an opportunity to show cause why they

                                   5   should not be jointly or individually sanctioned. Assuming that PPN complies with this order and

                                   6   tenders the subject discovery on or before this deadline, Plaintiff is directed to file any

                                   7   supplemental evidentiary submission (pertaining to this discovery) it wishes no later than Monday,

                                   8   July 19, 2021. Thereafter, in the event that Plaintiff or PPN are interested in filing any post-

                                   9   hearing briefing (not to exceed 15 pages, double-spaced, per party), they are ORDERED to do so

                                  10   no later than 12:00 noon on Friday, July 23, 2021. Let the parties be forewarned that, absent a

                                  11   prior court order permitting a late filing, any party’s failure to file a timely brief at or before the

                                  12   12:00 noon deadline on July 23rd will result in the forfeiture of that Party’s ability to submit post-
Northern District of California
 United States District Court




                                  13   hearing briefing at all. In the event that PPN fails to meet the deadline to complete the discovery –

                                  14   which it has now twice been ordered to provide – at or before 12:00 noon on July 14, 2021, and it

                                  15   becomes necessary to take a detour into proceedings geared towards appropriately sanctioning

                                  16   PPN and/or its counsel, then the schedule for Plaintiff’s post-hearing evidentiary submission and

                                  17   both Parties’ post-hearing briefing will be stayed until further order of the court following the

                                  18   definitive resolution of the discovery issue through the issuance of sanctions.

                                  19           IT IS SO ORDERED.

                                  20   Dated: July 6, 2021

                                  21
                                                                                                       ROBERT M. ILLMAN
                                  22                                                                   United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                           3
